FILED
                             NOT FOR PUBLICATION                             FEB 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 DON SUSIL P. WIJESINGHE,                         No. 06-73446

               Petitioner,                        Agency No. A070-632-552

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, M. SMITH, Circuit Judges.

        Don Susil P. Wijesinghe, a native and citizen of Sri Lanka, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KY/Research
dismiss in part the petition for review.

       In his opening brief, Wijesinghe fails to challenge the BIA’s order denying

his motion to reconsider. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived).

       We lack jurisdiction to review the BIA’s January 4, 2006, order because this

petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186,

1188 (9th Cir. 2003).

       Wijesinghe’s motion to stay proceedings is denied.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




KY/Research                                2                                   06-73446